Citation Nr: 0725571	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  03-17 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Richard E. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
February 1962.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama.

This matter was previously before the Board in November 2006 
and was remanded for further development.  In June 2006, the 
appellant testified during a Travel Board hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing is of record. 


FINDING OF FACT

The competent, clear and unmistakable evidence of record 
indicates that a low back disability with arthritis existed 
prior to service and was not aggravated by active service.
  

CONCLUSIONS OF LAW

1.  A low back disability with arthritis existed prior to 
active service.  38 U.S.C.A. §§ 1132, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.304 (2006).

2.  A pre-existing low back disability with arthritis was not 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 
3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify the appellant in this matter 
by letters from the RO to the appellant, dated in June 2002, 
August 2003, and September 2005.  These letters informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit pertinent evidence 
and/or information in his possession to the AOJ.  
Additionally, a March 2006 communication from VA informed the 
veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial to him.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  The claims 
file contains several pre-service private medical records.  
Additionally, the claims file also contains the veteran's 
statements in support of his claim, to include testimony at a 
Travel Board hearing.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  A VA medical 
opinion has been obtained and sufficient competent medical 
evidence is of record to make a decision on this claim. See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may also be 
granted for a disease first diagnosed after service when all 
of the evidence establishes that the disease was incurred in 
service.  Id.  For certain chronic disorders, such as 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

A veteran is presumed to be in sound condition upon entrance 
into service, except for defects, infirmities or disorders 
noted when examined, accepted, and enrolled for service, or 
where evidence or medical judgment is such as to warrant a 
finding that the disease or injury existed before acceptance 
and enrollment.  38 U.S.C.A. § 1132 (West 2002).  See also 
38 U.S.C.A. § 1111 (regarding presumption of soundness during 
periods of war).

Pursuant to 38 U.S.C.A. § 1111, and 38 C.F.R. § 3.304 (as 
revised pursuant to 70 Fed. Reg. 23029 (May 4, 2005)), in 
order to rebut the presumption of soundness on entry into 
service, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).  The Federal Circuit has held that "the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

In the precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel Section held that 3.306(b) properly 
implements 38 U.S.C. § 1153, which provides that a 
preexisting injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  However, the requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.  38 U.S.C. § 1111 requires VA to bear the burden of 
showing the absence of aggravation.

Analysis

The veteran has a currently diagnosed low back disability.  
He claims that his pre-existing back disability was 
aggravated during basic training.  

The veteran's August 1961 report of medical history shows he 
indicated he had worn a brace or back support.  The veteran 
also noted that he was involved in a car accident in 1958.  
As a consequence of the car accident, he reported, among 
other things, broken vertebrae in his back as an injury.  The 
physician summary portion of the history only notes "NCD," 
which is an abbreviation for "not considered 
disqualifying."  The August 1961 report of medical 
examination reflects his lower extremities and spine were 
clinically evaluated as normal and he was found qualified for 
service.

In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
indicated that the presumption of soundness attaches only 
where there has been an induction medical examination, and 
where a disability for which service connection is sought was 
not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1) (2006). The Board concludes, accordingly, that 
the presumption of soundness at entrance attaches as to the 
veteran's low back.

As discussed above, VA has a duty to demonstrate by clear and 
unmistakable evidence that both a disease or injury existed 
prior to service and was not aggravated in service under 38 
U.S.C. § 1111, in order to rebut the presumption of soundness 
on induction.  This must be done prior to the veteran's 
requirement to show an increase in a pre-existing disability 
under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  In other 
words, VA must first show by clear and unmistakable evidence 
that a low back condition existed prior to service.

The record shows that prior to his military service the 
veteran injured his low back when he was involved in a car 
accident in 1958.  In this regard, the record contains 
reports from the private hospital that treated the veteran 
for the car accident in 1958.  It was noted that the veteran 
had a fracture of the L-4 vertebra.  A June 1958 X-ray 
examination report confirmed the fracture of the vertebra by 
noting "a fracture of the left transverse process of L-4, 
and a small fracture of the spinus."  

After his entrance into the military and undertaking marching 
and physical conditioning during basic training, the veteran 
was seen in October 1961 with complaints of back pain.  X-
rays taken in January 1962 noted an old fracture of the L2-L4 
vertebra.  The separation report of medical examination, 
dated on February 7, 1962, noted an abnormal spine, which was 
described as arthritis of the lumbar spine.  The veteran's 
lower extremities were given a "4" on the physical profile 
chart, indicating a medical condition or physical defect 
which is below the level of medial fitness for retention in 
the military service.  In the summary of defects and 
diagnoses section of the medical examination report, it was 
noted that the veteran had "[a]rthritis due to direct 
trauma, lumbar spine, due to injury in 1958 when involved in 
auto accident."  The report also noted the examiner's 
opinion that this condition was not incurred in the line of 
duty, and that it existed prior to his military service.  It 
was also recommended that the veteran be discharged from the 
service for medical reasons.  Additionally, a report of 
medical board proceedings, DA Form 8-118, dated in February 
1962, indicates in a summary of medical conditions and 
physical defects in a non-technical language that the veteran 
had lower left back pain due to an old injury.  A February 
1962 narrative summary indicates the veteran had arthritis of 
the lumbar spine due to pre-service trauma and that he was 
unable to perform his military duties satisfactorily.  The 
medical board found the veteran's arthritis of the lumbar 
spine existed prior to service, and was not permanently 
aggravated by active duty.  The veteran was discharged from 
service on February 28, 1962.

As the competent medical findings by the February 1962 
medical board and the private hospital treatment records are 
clear and convincing evidence that the veteran's arthritis of 
the lumbar spine existed prior to service and was not 
aggravated therein, the presumption of soundness has been 
rebutted and the evidence shows the veteran's low back 
condition existed prior to service.  See 38 C.F.R. § 3.304 
(2006).

A pre-existing injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2006).  Temporary flare-ups of a pre-
existing disorder during service, without evidence of a 
worsening of the underlying condition, do not constitute 
aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).

As indicated above, the veteran was seen in October 1961 and 
in January 1962 with complaints of back pain.  The service 
medical records do not indicate that the veteran suffered a 
specific in-service injury.  Indeed, a service medical record 
dated on October 6, 1961 noted that the veteran had back pain 
for 1 week with "no injury."  The February 1962 narrative 
summary shows physical examination revealed a limitation of 
flexion of the lumbar spine with some loss of the normal 
lumbar curve.  There was tenderness over the upper lumbar 
vertebrae and the remainder of the examination was 
essentially within normal limits.  X-rays revealed 
degenerative changes of the facets of L-3 and L-4 with a 
partial crack across the pars inarticularis of L-4 and 
fracture of the lateral process of L-4 on the left and L-3 on 
the right in the lumbar spine.  It was noted the veteran had 
difficulty performing his duties because of a "good deal of 
traumatic arthritis of the lumbar spine."  It was also noted 
that the veteran's condition of the lumbar spine, which 
existed prior to service, will eventually become worse, give 
him more trouble and keep him from adequately performing his 
military duties.  The medical board further found the 
veteran's lumbar spine (low back condition) had not been 
permanently aggravated by service. See 1962 narrative 
summary.  The Board places a high probative value on the 
contemporaneous opinion of the medical board. 

A VA medical opinion, apparently made in May 2003, indicates 
that the veteran's low back disability, to include traumatic 
arthritis, pre-existed service and was not permanently 
aggravated by active duty.  The physician providing the 
opinion did not indicate that he reviewed the claims file, 
and although current diagnoses and medications were noted, 
there was no clear rationale provided for the opinion.  

In March 2007, after reviewing the claims folders and 
performing a physical examination, a VA examiner opined that 
the veteran's current back disability "was not aggravated in 
the service."  The examiner stated that the current back 
disability was secondary to his motor vehicle accident and 
subsequent activity at the time of the acutely herniated disc 
as noted in July 2003.  It was noted that the veteran was 
status post lumbar laminectomy for a herniated nucleus 
pulposus with a good result after decompression.  The Board 
finds the opinion of the 2007 VA examiner to be highly 
probative because the examiner reviewed the veteran's claims 
folder (including pre-service and service medical records) 
and provided a rationale supporting his opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  Additionally, the 
available clinical records through 1 year after service do 
not show that arthritis of the spine manifested to 
compensable rating.   

The Board acknowledges an August 2002 letter, by Dr. J.R.R., 
the veteran's private physician, that stated the veteran's 
basic training could have aggravated his back condition.  The 
Board notes that Dr. J.R. did not indicate that he reviewed 
the claims file and did not provide a clear rationale for the 
opinion.  In light of the lack of review of the claims file 
and scat rationale, the Board places a low probative value on 
Dr. J.R.'s opinion.  

In short, with regard to a low back disability, the Board 
finds that the presumption of soundness on entrance into 
service, as to a low back disability, is rebutted by clear 
and unmistakable evidence that a back disability existed 
prior to service, and was not aggravated by service, pursuant 
to 38 U.S.C.A. § 1132, and that the pre-existing back 
disability did not undergo an increase in service so as to 
constitute aggravation pursuant to 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306.  See Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'" (citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).

The veteran has repeatedly expressed a belief, that his 
current low back disability was aggravated by active service.  
However, the Board notes that the veteran has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The Board concludes that the competent, probative medical 
evidence clearly and convincingly shows that the veteran's 
low back condition existed prior to his military service and 
it was not aggravated by such service.  Therefore, the Board 
finds entitlement to service connection is not warranted.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable, and the claim is 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


